lN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF NORTH CAROLINA

CHARLOTTE DIVISION
UNITED STATES OF AMERICA, )
Plaintiff, )
)
vs. ) CASE NO. DNCW3:18CVOO371
) (Financial Litigation Unit)
JERRY AUSTIN SIMMONS, )
Defendant. )

CONSENT JUDGMENT

THIS CAUSE coming on to be heard before the undersigned Judge, and it appearing to the
Court, and the Court finding as a fact that all matters in controversy set out in the pleadings have
been agreed upon by the parties, and that Plaintiff has agreed to accept the principal sum of
$360,000.00, plus interest in the amount of $4,633.68, accrued pursuant to the terms listed in the
complaint, for a total debt of $3 64,633 .6 8 as of September 24, 2018, and continuing to accrue until
the date of judgment herein at the rate of percent per annum; With interest to accrue from the date
of judgment at the determined Treasury post-judgment interest rate computed daily and
compounded annually, together With $400.00 in costs, as settlement in full accord and satisfaction
thereof.

Defendant agrees that Plaintiff Will submit this debt to Treasury for inclusion in The
Treasury Offset Program. Under this program, any federal payment Defendant Would normally
receive may be offset and applied to this debt.

NOW, THEREFORE, BY CONSENT, IT IS ORDERED, ADJUDGED AND DECREED
that Plaintiff have and recover of Defendant the principal sum of $360,000.00, plus interest in the
amount of $4,633 .68, plus l.42 percent pre-judgment interest, accrued pursuant to the terms in the

complaint totaling $364,633.68 as of September 24, 2018, and continuing to accrue until the date

 

of judgment herein at the rate of percent per annum; With interest to accrue from the date of
judgment at the determined Treasury post-judgment interest rate computed daily and compounded

annually.
This the day of , 2018

WE CONSENT:
Date:

TIFFANY MALLORY MOORE
Assistant United States Attorney
NCSB# GASB# 744522

 

mg jy]~é,»r! zs;>\.z

 

SO ORDERED.

Signed:

Da§`d §ee§%

U.S. Magistrate Judge

 

of judgment herein at the rate of percent per annum; With interest to accrue from the date of

judgment at the determined Treasury post-judgment interest rate computed daily and compounded

annually.

This the day of

WE CONSENT:

<-W/\/V`S\ Date:

\ IULIA 31 WooD
Assistant United States Attorney
NCSB# 5 1754

Date:

 

JERRY AUSTIN SlMl\/IONS
DebtorH)efendant

SO ORDERED.

,2018

;o)'zellX

 

 

Signed:

David Keesi§:

U.S. l\/lagistrate Judge

 

